Citation Nr: 0942220	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for facial pain or 
paralysis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 10 percent for 
adhesions of the left knee with flexion contracture.

4.  Entitlement to a rating in excess of 10 percent for 
residuals, fracture, subtrochanteric, left femur.

5.  Entitlement to a compensable rating for residuals, 
fracture, inferior ramus pubis, left.  

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a low back injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

In August 2009, the Veteran testified during a Board hearing 
before the undersigned acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran 
has a current disability related to facial pain or paralysis.

2.  Resolving all reasonable doubt in favor of the Veteran, 
the evidence of record demonstrates that current headaches 
are the result of a documented head injury during active 
service.  

3.  The Veteran's adhesions of the left knee with flexion 
contracture are not productive of more than slight 
subluxation or lateral instability.

4.  Competent medical evidence shows that the Veteran's 
service-connected left knee disability has been manifested by 
limitation of flexion to 115 degrees, and limitation of 
extension to minus 10 degrees.

5.  The Veteran's service-connected residuals, fracture, 
subtrochanteric, left femur disability are manifested by 
malunion with moderate, but not severe, disability. 

6.  The Veteran's service-connected residuals, fracture, of 
the left inferior ramus pubis disability have not been 
manifested by limitation of flexion to 45 degrees, extension 
limited to 5 degrees or less, adduction of the left thigh 
preventing crossing of the legs, limitation of rotation of 
the left thigh preventing a toe-out more than 15 degrees, or 
malunion of fracture with at least a slight disability.

7.  The Veteran's service connected residuals of a low back 
injury does not result in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There are also no 
incapacitating episodes of intervertebral disc syndrome 
(IVDS).


CONCLUSIONS OF LAW

1.  Facial pain or paralysis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 

2.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009). 

3.  The criteria for a rating in excess of 10 percent for 
adhesions of the left knee with flexion contracture are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2009).

4.  The criteria for a separate rating of 10 percent for 
service-connected limitation of extension of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
DC 5261 (2009); VAOPGCPREC 9-04.

5.  The criteria for a 20 percent rating for residuals, 
fracture, subtrochanteric, left femur have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 
5255 (2009).

6.  The criteria for a compensable rating for the Veteran's 
residuals, fracture, inferior ramus pubis, left are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.7, 4.20, 4.40, 4.45, 4.71a, DC 5299-5252, 5253, 
5255 (2009).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a low back injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71 (2009), 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine and 
Formula for Rating IVDS Based on Incapacitating Episodes (as 
in effect since September 26, 2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2005, March 2007, and two in May 2009.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in June 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2007 and May 2009 
correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background

During his Board hearing, the Veteran and his representative 
asserted that both of his service connection claims for 
right-sided facial paralysis and headaches were in reality a 
single issue and that the mechanism of injury was the same as 
for his service-connected disabilities-the Veteran falling 
off a cliff in Newport, Rhode Island, while on active duty in 
October 1980.  The Veteran also testified that he was 
evaluated for these conditions while in recovery, though he 
did not recall a doctor finding anything conclusive or 
telling him the cause of his facial paralysis and headaches 
(see transcript at pp. 2-5).

Service treatment records do not show any treatment for 
headaches or facial pain, including voluminous nurses' notes 
from the Veteran's hospitalization after his fall off the 
Cliff Walk in Newport in October 1980.  His April 1981 
Medical Board decision also fails to mention any facial 
paralysis or headache disorder.

A December 1981 VA medical record revealed that the Veteran 
had been treated for hyperventilation soon after his 
discharge from service.  It was noted that recently he had an 
increase of similar symptoms, including occipital headache, 
difficulty talking, shortness of breath, numbness around the 
mouth, a strange taste sensation at the onset, and tightness 
in the neck and shoulders.  It also was noted that the 
Veteran had headaches since his service accident.  The 
examiner noted forced hyperventilation with no symptoms.  

February 1982 VA medical records revealed that the Veteran 
was seen for pain in his left knee and a complaint that the 
right side of his face "goes paralized."  The Veteran 
reported that since May 1981 he had experienced episodic 
attacks characterized by numbness in the right cheek and 
locking of the right mouth, slurred speech, saliva drips, and 
right occipital headaches that could last 15 minutes and then 
recur several times a day.  These attacks were followed by 
tightness of the neck muscles.  The Veteran could go several 
months between these attacks.  It was also noted that the 
headaches originally were brought on by or were thought to be 
due to hyperventilation.  The possibility of basilar migraine 
headaches was noted.  A neurological examination was within 
normal limits and the physician noted that he would defer a 
diagnosis until after an EEG. 

A June 1982 VA medical record revealed that the Veteran was 
seen for attacks of right facial weakness and slurred speech 
since March 1981, perhaps as many as three a day.  Results of 
an EEG were normal.  

In March 1983 the Veteran underwent a temporary disability 
retired list (TDRL) examination and was found not qualified 
for duty for orthopedic and vision deficiencies.  The 
examiner also noted that the Veteran's frequent headaches and 
dizziness were post motor vehicle accident and still under a 
doctor's care as were right eye trouble and paralysis of the 
right side of the face which occurred with shortness of 
breath and pressure in the chest after the accident.  

An October 1983 orthopedic evaluation by Dr. H.S.B. of 
Newport, R.I., noted that the Veteran had other conditions 
related to his inservice accident, because the Veteran said 
that he never had them before.  These conditions included: 
shortness of breath, right-sided facial weakness, slurring of 
speech, and salivation leading to headaches which might last 
for a day.  It was noted that these attacks seemed to be 
decreasing in frequency.  Mild attacks occurred about two 
times a month and lasted for a few minutes with a headache 
lasting for one day unless the Veteran took Tylenol.  The 
physician subsequently concluded that the Veteran's symptoms 
were caused by the accident as claimed.

When the Veteran presented himself for a December 1983 VA 
examination, he complained that he had frequent headaches.  

A November 1984 addendum to Dr. H.S.B.'s orthopedic 
evaluation of the month before noted that the Veteran's 
complaints of tightening of the jaw, headaches, and 
salivation had improved.  

A November 1984 letter from A.J.O'S., Ph.D., a vocational 
consultant, to the Veteran's attorney, revealed that from 
time to time the Veteran experienced numbness on the right 
side of his face, difficulty breathing, slurred speech, and 
uncontrollable salivation.  These episodes lasted about 5 to 
10 minutes and were followed by a severe headache.  

A January 1985 letter from Dr. J.W.H., an orthopedic surgeon, 
to the Veteran's attorney, recounted that, at least by 
history, the Veteran had developed some neurological symptoms 
after his inservice fall from the cliff, including slurring 
of speech, difficulty with salivary control, and persistent 
headaches as well as periods of lightheadedness.  However, 
Dr. J.W.H. noted that much of the Veteran's cerebral 
symptomatology had spontaneously resolved except for the 
headaches and periods of lightheadedness.

Subsequent VA medical records found in the claims file refer 
to treatment for atypical and migraine headaches of varying 
frequency treated with various drugs.  (See treatment notes 
dated in March 1986, March 1988, January 1998, July 2005, 
September 2005, October 2005, August 2006, May 2008, and 
April 2009).

A July 2007 VA medical record noted that the Veteran felt a 
"rush" in his head when he arose from bed, including 
tightening of the jaw and tension in the back of his head.

A January 2008 VA medical record revealed an opinion from Dr. 
W.H.L., chief of neurology at the Phoenix VAMC who had seen 
the Veteran at VA in 1982.  The Veteran had requested that 
Dr. W.H.L. write a note for his appeal.  Dr. W.H.L. wrote 
that the Veteran had classical migraines twice a week that 
were treated for awhile with Neurontin, which had to be 
stopped because of cognitive effects.  The Veteran also had 
atenolo and verapamil headache, probably as a result of a 
head injury he sustained.  Dr. W.H.L. related that he planned 
to place the Veteran on a trial with Verapamil and that 
episodes of syncope during the previous summer were 
undiagnosed.  

The Veteran underwent a VA examination in March 2008.  The 
Veteran complained that he had headaches dating back 25 years 
and episodes characterized by tightening of the jaw, 
excessive salivation, metallic taste in his mouth, 
lightheadedness, sometimes with tightening of the neck 
leading to headaches.  Those attacks could last from one 
half-hour to 4 hours.  At first they occurred a few times a 
month, but were now a few times a week.  He said they were 
unpredictable but had noticed when under stress or tension 
they were worse.  The Veteran told the examiner this was due 
to a fall off a cliff while in service in 1980 when he fell 
60 feet and shattered his femur and pelvis.  If he lost 
consciousness then, it was only for a few seconds.  His chin 
had been sutured after he had some gravel removed from his 
chin.  The Veteran complained that medications for his 
headaches interfered with his concentration, but that he took 
Tylenol 3 at least once a week for his hip and leg.

On examination, the head was somewhat tender to palpation in 
all the temporalis paracervical areas and improved with 
massage and worsened with percussion.  The VA examiner also 
noted that facial sensation was within normal and that motor 
and sensory testing and coordination were all normal.  No 
sensory findings were given.  The VA examiner declined to 
make a definite neurologic diagnosis and noted that the 
Veteran's headaches were mostly in keeping with muscle 
contraction headaches.  He opined that it was not possible to 
relate the Veteran's current headaches to his service injury.


Facial Pain or Paralysis

Based on a review of the evidence of record, the Board finds 
that service connection is not warranted for facial pain or 
paralysis.  Though the Veteran is competent to testify to 
symptoms of facial pain and paralysis during service, medical 
records during active duty do not refer to any facial pain or 
paralysis disorder, even during his recovery in hospital.  
More importantly, the March 2008 VA examination showed facial 
sensation and sensory findings were within normal limits and 
the examiner declined to make any definite neurologic 
diagnosis.  In addition, there is no medical evidence of 
facial pain or paralysis since the Veteran filed his claim 
for service connection in October 2005.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Simply put, in the absence of proof of a current disability 
related to facial pain or paralysis, there can be no valid 
claim for service connection.  In addition, the Board notes 
that pain, alone, without evidence of underlying pathology, 
does not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As 
there is no competent evidence that the Veteran currently has 
a disability related to facial pain or paralysis, service 
connection for facial pain or paralysis is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
claimed disability).  Therefore, service connection for this 
issue must be denied.

Headaches

Based on a review of the evidence of record, the Board finds 
that a headache disorder was incurred as a result of an 
established injury during active duty.  The Board notes that 
the Veteran is competent to testify to headache symptoms 
during service.  An ambulance record dated in October 1980 
shows that the Veteran fell off a 50 foot cliff, and 
sustained multiple injuries.  One of the sites of injuries 
was specifically noted to be the head.  Medical records show 
complaints of headaches during his period on the temporary 
disability retired list as well as post-service.  

An October 1983 orthopedic evaluation of Dr. H.S.B. concluded 
that the Veteran's headaches were caused by his accident 
because the Veteran told him that he had never had them 
before.  A January 1985 letter from Dr. J.W.H. related that 
the Veteran's headaches had developed, at least by history, 
from the Veteran's inservice injury.  A January 2008 opinion 
from Dr. W.H.L., a VA neurologist, suggested that the 
Veteran's headaches probably resulted from a head injury.  

On the other hand, the Board has noted that a March 2008 VA 
examiner indicates that the Veteran's current headache 
disorder is not related to his period of active duty.

The Board finds that the evidence which is of record is 
evenly balanced regarding whether current headaches are 
related to service.  Resolving all reasonable doubt in favor 
of the Veteran, the evidence of record demonstrates that 
current headaches are the result of a documented head injury 
during active service.  Accordingly, the Board concludes that 
service connection may be granted for headaches that were 
incurred in active service.

Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Left Knee

Historically, by rating action of May 1996, the RO granted 
service connection for adhesions of the left knee with 
flexion contracture and assigned an initial 10 percent rating 
under the provisions of 38 C.F.R. § 4.71a, DC 5257, for 
impairment of the knee, effective February 28, 1994.  The 
Veteran filed for a higher rating in October 2005.  

Diagnostic Code 5257 rates impairment of the knee for 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a (2009).  The criteria under DC 5257 provides for 10, 
20, or 30 percent ratings for slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 [painful motion].  VAOPGCPREC 
9-98 (1998); 63 Fed. Reg. 56,704 (1998).  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997); 38 C.F.R. § 4.59 (2009).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. 
App. at 206.  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2009).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, flexion limited to 15 degrees 
warrants a 30 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; and flexion limited to 60 
degrees warrants a 0 percent rating.  38 C.F.R. § 4.71a, DC 
5260 (2009).

Under Diagnostic Code 5261, extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; and extension limited to 5 
degrees warrants a 0 percent rating.  38 C.F.R. § 4.71a, DC 
5261 (2009).

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2009).

January 2008 and April 2009 VA medical records noted that the 
Veteran complained of pain in his left knee.

The Veteran underwent a VA examination in March 2008.  He 
complained that his left knee hurt daily and averaged a 5 on 
a pain scale of 10, that it flared one or two days a week, 
and swelled more or less daily with popping noises.  He said 
that the knee gave way twice a month and that he fell most 
recently several weeks before.  He took Tylenol 3 and drugs 
for treatment.  He had two surgeries for his left knee with 
the last in 2003.  Because of his left knee, the Veteran said 
that it was hard to squat, he could stand for no more than 
hour, and could only walk about 100 yards.  

On examination, range of motion was measured three times with 
a goniometer as follows: flexion to 115 degrees and extension 
to -10 degrees.  No effusion or fatigability were noted and 
no crepitation palpated on active motion.  McMurray test was 
negative as was external and internal torsion.  Cruciate and 
collateral ligaments were stable.  A subsequent X-ray study 
showed mild degenerative changes in the left knee with 
marginal spur formation.  Diagnosis was mild degenerative 
joint disease of the left knee post surgery.  The VA examiner 
also noted moderate functional impairment with no weakness or 
fatigability.  Some incoordination, a limp on the left side, 
was noted, as well as a 10-degree flexion contracture.  

Based on a review of the evidence of record, the Board finds 
that there is no evidence of moderate recurrent subluxation 
or lateral instability of the left knee for a rating in 
excess of 10 percent under Diagnostic Code 5257 at any time 
during the period of appeal.  See 38 C.F.R. § 4.71a, DC 5257.  
To warrant a higher, or 20 percent, rating under DC 5257, the 
evidence must show moderate recurrent subluxation or lateral 
instability.  There is, in fact, some discrepancy as to 
whether the Veteran even has subluxation or lateral 
instability of the left knee, according to the results of the 
March 2008 VA examination.  The VA examiner noted cruciate 
and collateral ligaments were stable during the VA 
examination and the McMurray test was negative as was 
external and internal torsion.  VA treatment records found in 
the claims file for the period under appeal show no specific 
treatment for the left knee disorder.  The Board finds that 
overall, a 10 percent rating, but no higher, is warranted for 
slight recurrent subluxation or lateral instability of the 
left knee. 

Turning to Diagnostic Codes 5260 and 5261, which set forth 
the criteria based on limitation of flexion and extension, 
the Board notes that the March 2008 VA examination report 
showed left knee flexion to 115 degrees, while extension was 
limited to minus 10 degrees.  The Veteran complained of daily 
pain, several flare-ups a week, and daily swelling with 
popping noises.  He told the examiner that he could stand for 
no more than one hour, that it was hard to squat, and that he 
could only walk about 100 yards.  With consideration of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board finds that 
this clinical evidence supports the criteria for a separate 
10 percent rating under Diagnostic Code 5261 for limitation 
of extension.  As such, VAOPGCPREC 9-2004 applies and a 
separate evaluation for limited extension is warranted.  
Although the Veteran has consistently experienced pain and 
some incoordination was noted, such DeLuca factors do not 
elevate the severity of the Veteran's left knee disability to 
a level contemplated by the higher ratings under these Codes.

Based on the above, a 10 percent rating is warranted for left 
knee extension under Diagnostic Code 5261.  The separate 
rating is appropriate and conforms to VAOPGCPREC 9-2004.

The Board also finds that the weight of the evidence 
indicates the Veteran is not entitled to a separate rating 
for left knee arthritis because of his separate rating for 
limitation of motion of the knee under Diagnostic Code 5261 
(for extension).  See 38 C.F.R. § 4.71a, DC 5003 (2009) 
(rating degenerative arthritis on the basis of limitation of 
motion under the appropriate diagnostic code).

The Board has also considered alternative rating criteria but 
has determined that none would result in a higher rating for 
the Veteran's left knee disability.  Throughout the period of 
appeal, there is no evidence of flexion of the left knee 
being limited to 45 degrees as is required for a 10 percent 
rating under Diagnostic Code 5260.  Additionally, the medical 
evidence does not demonstrate any ankylosis (DC 5256), 
removal of semilunar cartilage (DC 5258), impairment of the 
tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  
Therefore, these diagnostic codes are inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Therefore, the Board finds that with the exception of the 
award for a separate 10 percent rating for limitation of 
extension, a rating in excess of 10 percent for adhesions of 
the left knee with flexion contracture must be denied.

Left Femur and Left Ramus Pubis

Historically, by rating action of January 1982, the RO 
granted service connection for residuals of left femur 
subtrochanteric fracture and assigned an initial 10 percent 
rating under the provisions of 38 C.F.R. § 4.71a, DC 5255, 
for impairment of the femur, effective July 15, 1981.  The 
Veteran filed for a higher rating in October 2005.  

Historically, also by rating action of January 1982, the RO 
granted service connection for fracture of inferior ramus 
pubis, left, and assigned an initial noncompensable rating 
under the provisions of 38 C.F.R. § 4.71a, DC 5299-5252, for 
rating by analogy to a hip and thigh disability, effective 
February 15, 1981.  The Veteran filed for a higher rating in 
October 2005.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide the criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  38 
C.F.R. § 4.71a, DC 5250 (2009).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  38 
C.F.R. § 4.71a, DC 5251 (2009).

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  38 
C.F.R. § 4.71a, DC 5252 (2009).

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of adduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe-out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 
(2009). 

Higher evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  Impairment of the femur warrants a 10 percent 
evaluation for malunion of the femur with slight knee or hip 
disability, and a 20 percent evaluation for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
evaluation is warranted for malunion of the femur with marked 
knee or hip disability.  Higher ratings are warranted for 
fractures of the femur neck or shaft.  38 C.F.R. § 4.71a, DC 
5255 (2009).

The terms "slight," "moderate" and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Regarding the Veteran's left femur, a June 2007 VA medical 
record indicated that the Veteran fell and hurt his left hip 
when he tried to move his computer and experienced some 
syncope.  

A January 2008 VA medical record noted that the Veteran 
complained of pain in his left leg.

The Veteran underwent a VA examination in March 2008.  He 
complained that the left upper femur hurt a couple times a 
month and that it averaged a 3 on a pain scale of 10 without 
flare-ups.  He took Tylenol 3 and medications for relief.  
The effect on his work and daily activities was said to be 
the same as with his back and knee disorders.

On examination, range of motion was measured twice with a 
goniometer as follows: flexion to 75 degrees, extension to 15 
degrees, abduction to 28 degrees, adduction to 15 degrees, 
internal rotation to 20 degrees, and external rotation to 45 
degrees.  A subsequent X-ray study showed an old healed 
subtrochanteric fracture deformity of the left knee with 
unremarkable soft tissues and healed fracture fragments in 
alignment.  Diagnosis was an old healed fracture, 
subtrochanteric left upper femur.  Moderate functional 
impairment was noted in conjunction with the Veteran's left 
hip.  No weakness or fatigability was noted.  Some 
incoordination, an antalgic gait on the left side, was noted.  

After careful review the Board finds that the Veteran's 
service-connected left femur disability warrants the next 
highest rating of 20 percent since the Veteran's femur does 
manifest a moderate knee or hip disability.  In this regard, 
the Board notes that the VA examiner in March 2008 
specifically noted that the disorder resulted in moderate 
functional impairment.  The Board further finds, however, 
that there is no evidence indicative of severe impairment.  
Instead, medical evidence shows that his femur was well 
healed, and it is not otherwise shown that the Veteran's left 
hip exhibits ankylosis, compensable limitation of motion, or 
flail joint, as provided for under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250- 5254.  

Regarding the Veteran's left inferior ramus pubis, January 
2008 and April 2009 VA medical records noted that the Veteran 
complained of pain in his left hip.

The Veteran underwent a VA examination in March 2008.  He 
complained that his left pelvis hurt a couple times a month 
and averaged a 3 on a pain scale of 10.  It also flared-up a 
couple times a month depending on his activity.  He took 
Tylenol 3 and medications for pain relief in conjunction with 
his knee, back and femur disorders.  On examination, there 
was no tenderness to palpation.  A subsequent X-ray study of 
the left pelvis showed old fractures, hip joint spaces well 
maintained, bony structures intact, and unremarkable soft 
tissues.  Diagnosis was an old healed fracture of the left 
inferior pubic ramus with no weakness, fatigability, 
incoordination or functional impairment.  

Based upon a review of the evidence, the Board finds that the 
Veteran's service-connected left inferior ramus pubis 
disability does not warrant a compensable rating since it has 
not been manifested by limitation of flexion to 45 degrees, 
extension limited to 5 degrees or less, adduction of the left 
thigh preventing crossing of the legs or limitation of 
rotation of the left thigh preventing a toe-out more than 15 
degrees, or malunion of fracture with at least a slight 
disability.  Instead, medical evidence shows that his old 
fracture was well healed, and it is not otherwise shown that 
the Veteran's left hip exhibits ankylosis, compensable 
limitation of motion, or flail joint, as provided for under 
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5254 (2009).  The VA 
examiner in March 2008 specifically stated that the disorder 
was productive of no functional impairment.  

Additionally, the Veteran has been not been shown to have X-
ray evidence of arthritis of either the left femur or the 
left hip.  Accordingly, consideration for arthritis is not 
warranted in either case.  38 C.F.R. § 4.71a, DC 5003 (2009).

Also weighed by the Board are the provisions of 38 C.F.R. 
§ 4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App 202.  The Board finds that the Veteran is not 
entitled to an increased rating for either his service-
connected left femur or his service-connected left inferior 
ramus pubis due to these factors.  Regarding the left femur, 
the March 2008 VA examiner reported no weakness or 
fatigability along with an antalgic gait on the left side.  
Regarding examination of the left inferior ramus pubis, the 
VA examiner reported no functional impairment, weakness, or 
fatigability or incoordination.  However, the Veteran does 
not meet the criteria for even a minimal compensable rating 
under any diagnostic code for his service-connected left 
inferior ramus pubis.  The Board finds that the newly 
assigned 20 percent rating for the service-connected left 
femur disability adequately portrays any functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of the use of his left hip.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Therefore, a rating in excess of 20 percent for residuals, 
fracture, subtrochanteric, left femur, and a compensable 
rating for residuals, fracture, inferior ramus pubis, left, 
must be denied.  

Back

Historically, by rating action of January 1982, the RO 
granted service connection for residuals of a low back injury 
and assigned an initial noncompensable rating under the 
provisions of former 38 C.F.R. § 4.71a, DC 5295, for 
lumbosacral strain, effective July 15, 1981.  In June 2009, 
the RO increased the noncompensable rating to 10 percent 
under the provisions of 38 C.F.R. § 4.71a, DC 5237, for 
lumbosacral strain, effective October 25, 2005, the date the 
Veteran filed his claim for a higher rating.  

The Board notes that, effective September 26, 2003, VA 
revised the criteria for rating all disabilities of the 
spine, including intervertebral disc syndrome (IVDS).  
Effective September 26, 2003, under Diagnostic Code 5243, 
IVDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine (to include 
consideration of separate rating for orthopedic and 
neurological  manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a.  

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities, including lumbosacral 
strain, are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  A 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
awarded for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a (2009). 

Note 2 to the General Rating Formula states that, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.

VA medical records found in the claims file do not reflect 
any complaint of or treatment for the Veteran's service-
connected low back disability.  

The Veteran underwent a VA examination in March 2008.  The 
Veteran complained that his back hurt daily, that it averaged 
a 3 on a pain scale of 10, that it flared up once a week, and 
that pain radiated to the left lower extremity posteriorly to 
the knee with numbness.  However, the Veteran could not 
estimate when the radicular symptoms started.  He took 
Tylenol 3 and medications.  It was noted that he had no 
incapacitating episodes.  The Veteran did not use a back 
brace and apparently could not lift more than 50 pounds.  

On examination, range of motion measured with a goniometer as 
follows: flexion to 85 to 90 degrees, extension to 10 to 15 
degrees, right lateral flexion to 35 degrees, left lateral 
flexion to 30 degrees, right lateral rotation to 30 degrees, 
and left lateral rotation to 15 degrees.  Measurement was 
conducted three times with no complaint of pain.  No muscle 
spasms or complaint of pain were noted.  Seated straight leg 
raising was negative.  Sensory and light touch of the thighs, 
legs and ankles were normal.  It also was noted that a pelvic 
tilt was due to the Veteran's inability to completely extend 
his knee and was not related to the condition of his lower 
back.  Subsequent X-ray studies showed a slight minimal old 
anterior wedging of the L2 vertebral body, minimal anterior 
spur formation at L4, with intervertebral disc spaces and 
pedicles preserved.  Diagnosis was minimal degenerative joint 
disease of the lumbosacral spine.  The examiner also noted 
slight to moderate functional impairment with no weakness, 
fatigability, or incoordination.  

Based on the evidence of record, the Board finds that the 
medical evidence for the period under appeal provides no 
basis for more than the assigned 10 percent rating for the 
Veteran's service-connected residuals of a low back injury.  
Flexion of the thoracolumbar spine measured greater than 85 
degrees during the March 2008 VA examination, well beyond the 
span between 30 degrees to 60 degrees required for a higher, 
or 20 percent, rating under the general formula.  The 
combined range of motion of the thoracolumbar spine measured 
215 degrees, which under the general formula fits the 
criteria for a 10 percent rating but does not fit the 
criteria for a 20 percent rating.  The Veteran's service 
connected residuals of a low back injury does not result in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

While the revised criteria also provide for higher ratings 
where there is IVDS-based either on the frequency of 
incapacitating episodes, the General Rating Formula, or by 
combining separate ratings for orthopedic and neurological 
manifestations, whichever results in a higher rating (see 
38 C.F.R. § § 4.71a, General Rating Formula, Note 1; DC 5243 
(2009)-here, there is no objective documentation of what VA 
considers "incapacitating episodes".  During the March 2008 
VA examination, the Veteran denied incapacitating episodes.  
The record does not show that bed rest was prescribed by a 
physician.  As such, the competent and objective evidence 
does not support a finding that the Veteran had 
incapacitating episodes of IVDS for 2 weeks during the past 
12 months, which is warranted for the next higher, or 20 
percent, rating assignable on the basis of incapacitating 
episodes.  

There also is no medical evidence of any separately ratable 
neurological disability due to the Veteran's service-
connected lumbar spine disability.  The report of the March 
2008 VA examiner noted complaints that low back pain had 
radiated to the left lower extremity to the knee with 
numbness, but neurological findings were normal.  There are 
no physician characterizations that any such radiculopathy is 
a separately ratable neurological disability.  The report of 
the March 2008 VA examiner showed there were no objective 
findings of radiculopathy and neuropathy.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for residuals of a low back injury must 
be denied.  



Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that his disabilities on appeal have been 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria is the most probative evidence with regard to 
evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent symptoms of each disability do not 
demonstrate that the criteria for any higher disability 
ratings are met in this case.  With the exception of the 
separate rating allowed for the left knee, the preponderance 
of the most probative evidence does not support assignment of 
any higher ratings.

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings at issue in this 
appeal in spite of his employer's January 2008 letter noting 
the Veteran's business travel and his increasing time off 
work over the past few years.  As noted immediately above, 
higher ratings for the Veteran's four service-connected 
disabilities on appeal, based on consideration of pain and 
DeLuca, were not warranted.  There is a three-step analysis 
for determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  

After a thorough review of the record, including the written 
submissions and testimony of the Veteran and his 
representative and the VA medical evidence of record noted 
above, and taking into consideration the award of a separate 
rating for limitation of motion of the left knee, the Board 
is convinced that the rating criteria reasonably describes 
the Veteran's disability levels and symptomatology for his 
left knee, femur, inferior ramus pubis, and low back 
disorders during the time period of this appeal, including 
the issue of pain during flare-ups, and that the assigned 
ratings are adequate.  Therefore, no referral for 
extraschedular consideration is required in this case.  

For all the foregoing reasons, with the exception of the 
separate rating granted for limitation of extension of the 
left knee, the claims for higher ratings for the left knee, 
for the left femur, for a low back injury, and for the left 
inferior ramus pubis must be denied.  The Board also finds 
that staged ratings are not warranted for any of these 
claims.  See Harris, 21 Vet. App. at 505.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against these claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for facial pain or 
paralysis is denied.

Service connection for headaches is granted.

Entitlement to a rating in excess of 10 percent for adhesions 
of the left knee with flexion contracture is denied; however, 
a separate 10 percent rating for limitation of left knee 
extension, but no higher, is allowed.

A 20 percent rating for residuals, fracture, subtrochanteric, 
left femur is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for residuals, fracture, 
inferior ramus pubis, left, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a low back injury is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


